ANNIE REBECCA ELLIOTT
                                                            DISTRICT CLERK

                                           MAILING                                     PHYSICAL
                                       301 Jackson Street                    1422 Eugene Heimann Circle
                                    Richmond, Texas 77469                      Richmond, Texas 77469 FILED IN
                                   Telephone: (281) 341-4502                  Facsimile: (281)1st COURT OF APPEALS
                                                                                               341-4519
                                                        http://www.fortbendcountytx.gov           HOUSTON, TEXAS
                                                        Departments – District Clerk             11/3/2015 3:28:03 PM
 
                                                                                                 CHRISTOPHER A. PRINE
November 03, 2015                                                                                        Clerk

To: The Clerk of the Court of Appeals for the First Court of Appeals Supreme Judicial District (Civil Appeal)

Trial Court No:     15-DCV-226436                      From the 240th Judicial District Court Fort Bend County, Texas

Judge Presiding: Chad Bridges                          Court Reporter: Elizabeth Wittu

Appellant(s): LIANG "BENNY" ZHAO                                 Appellee(s): XO ENERGY LLC and XO ENERGY
                                                         VS      WORLDWIDE, LLLP



Attorney for Appellant(s)                                      Attorney For Appellee(s)
Charles A Sturm                                                Tom Vanarsdel
    SBN: 24003020                                                SBN: 24008196
Sturm Law Pllc                                                 Winstead Pc
723 Main Street Suite 330                                      Jpmorgan Chase Tower
Houston Tx 77002                                               600 Travis Suite 1100
                                                               Houston Tx 77002
Telephone: 713-955-1800                                        Telephone: 713-650-2728
Facsimile: 713-955-1078                                        Facsimile: 713-650-2400
E-mail:                                                        E-mail:
Attorney for:     Liang "Benny" Zhao, Appellant                Attorney for:     XO Energy LLC and XO Energy Worldwide,
                                                                                 LLP, Appellee

Date of Judgment/Appealable Order: 10/29/15- Amended              Nature of Action: Contract -
Temporary Injunction Order                                        Consumer/Commercial/Debt
Disposition of Case:                                              Jury Trial:


Notice of Appeal Filed On: November 03, 2015


Signed, on this the 3rd day of November, 2015.

                                                                ANNIE REBECCA ELLIOTT
                                                                FORT BEND COUNTY DISTRICT CLERK
                                                                301 JACKSON, RICHMOND, TEXAS 77469


                                                                By:      /s/ Lisa Tucker
                                                                         Deputy District Clerk Lisa Tucker
                                                                         Telephone: (281) 341-4502



Electronically Filed with the First Court of Appeals